368 U.S. 886
82 S. Ct. 141
7 L. Ed. 2d 87
CONTINENTAL ORE COMPANY et al., petitioners,v.UNION CARBIDE AND CARBON CORPORATION et al.
No. 304.
Supreme Court of the United States
October 23, 1961

Joseph L. Alioto and Maxwell Keith, for petitioners.


1
Herbert W. Clark, Richard J. Archer and Girvan Peck, for respondents Union Carbide Corp. and United States Vanadium Corp.


2
Edward R. Neaher and Francis N. Marshall, for respondent Vanadium Corp. of America.


3
Petition for writ of certiorari to the United States Court of Appeals for the Ninth Circuit granted limited to Questions 2, 5, and 6 presented by the petition which read as follows:


4
'2. Whether an Appellate Court can take away from a jury the      question of causal effect concerning an injury by a 100% two-company monopoly (admittedly achieved pursuant to      an intent to monopolize) when the question of violation is      confessed and the issue of measurement of damages is more      than sufficiently supported by relevant economic data and      where the destruction of the plaintiff company (petitioners      herein) was admitted to be, by a chief executive officer of a      defendant, an important goal of the monopolists?


5
'5. Whether petitioners, an American company, can claim      damages under the anti-trust laws for injury caused by their      elimination from the Canadian market when it was shown that      two other American companies had entered into a conspiracy to      eliminate all competition and to monopolize the industry and      when it is shown that as part of this conspiracy one of the      American companies utilized its domination and control over a      wholly owned Canadian subsidiary, which had been given a      discretionary power by the Canadian government to allocate      the importation of vanadium into Canada during the war, to      exclude the exports of petitioners (competitors) from      entering Canada for sale to petitioners' Canadian customers      and when it is shown that the refusal of the Canadian      subsidiary to allocate vanadium to petitioners' Canadian      customers was directed by its American parent company      pursuant to the overall conspiracy to eliminate all      competition and specifically to eliminate petitioners. This      issue was erroneously decided against petitioners on the      Court of Appeals' manifest misapplication of this Court's      recent opinion in Eastern Railroad Pres[idents] Conf[erence]      v. Noerr Motor Frgt., Inc., 1961, 365 U.S. 127, 81 S. Ct. 523      [5 L. Ed. 2d 464].


6
'6. Whether petitioners, against whom a directed verdict was      ordered by the Appellate Court, were deprived of a trial by      jury by the Appellate Court below which weighed the evidence,      made factual rulings on the sufficiency of evidence of causation, did not view the evidence as      a whole, did not allow petitioners the benefit of all their      evidence, did not allow petitioners the benefit of all      inferences and presumptions to be drawn from the evidence and      did not resolve all conflicts in the evidence in favor of      petitioners in direct conflict with this Court's opinion in      Beacon Theatres, Inc., v. Westover, [1959] 359 U.S. 500 [79 S. Ct. 948, 3 L. Ed. 2d 988].'